Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 8/31/21, applicants have amended claim 1 and cancelled claims 3-4.

The following is an examiner’s statement of reasons for allowance: claims 1-2 is allowable in view of applicants’ amendment and persuasive argument (see Remarks page 5) “However, Nagai column 10, lines 37-41 merely recite: since the part 211 of the paint supply path 210 is helical as shown in FIG. 8, the resistance of the paint inside the atomizer 201 can be increased substantially, and the electrical leakage through the paint itself can be reduced. That is, Nagai column 10, lines 37-41 merely teach that the paint supply path is helical shaped to increase the resistance of the paint inside the atomizer 201. In fact, the entire Nagai disclosure is silent regarding a moving part that “is configured to prohibit the rotary head and the workpiece from moving closer to each other when an absolute value of an output voltage of the power supply part is smaller than a given value.”.  Kitahara et al (US 6,595,819) teaches an electrostatic election head (15a) with a head distance control means for controlling position of at least the head and the substrate (see Fig 1 and claim 10).  However, Kitahara et al does not teach or disclose a coating device with a rotary head and a drive part that rotates the rotary head.   Prior art of record does not disclose or suggest a coating device comprising, among others (see claim 1), a rotary head, a power supply part, a control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/